Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application having application number 17/201340, filed on March 15, 2021, has claims 23-42 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 23 is rejected under the judicially created doctrine of obviousness-type double patenting as being un-patentable over claim 1 of U.S. Patent No. 10976899.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 30 is rejected under the judicially created doctrine of obviousness-type double patenting as being un-patentable over claim 15 of U.S. Patent No. 10976899.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 37 is rejected under the judicially created doctrine of obviousness-type double patenting as being un-patentable over claim 8 of U.S. Patent No. 10976899.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 3 is rejected under the judicially created doctrine of obviousness-type double patenting as being un-patentable over claim 25 of U.S. Patent No. 10976899.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 24 is rejected under the judicially created doctrine of obviousness-type double patenting as being un-patentable over claim 7 of U.S. Patent No. 10976899.  Although the conflicting claims are not identical, they are not patentably distinct from each other.



Instant Application 17201340
Patent No. 10976899
23. A computer-implemented method of automatically indexing an electronic document comprising a plurality of pages, the method comprising: receiving, via a graphical user interface, a selection of a first page region within a first page of the electronic document, the first page region represented by a first set of boundary locations relative to the first page; extracting a first text string from the first page region; assigning the first text string to a page location index of the first page; generating subsequent page regions in subsequent pages of the electronic document by applying the first set of boundary locations to each of the subsequent pages; extracting subsequent text strings from the subsequent page regions in the subsequent pages; and assigning the subsequent text strings extracted from the subsequent page regions to corresponding page location indices of the subsequent pages.




25. The computer-implemented method of claim 23, further comprising: receiving, via the graphical user interface, a selection of a page label or a bookmark.
24. The computer-implemented method of claim 23, further comprising: receiving, via the graphical user interface, a designation of pages from the plurality of pages from which the first and subsequent text strings are extracted.
37. A non-transitory computer readable medium storing instructions which, when executed by at least one processor, cause the at least one processor to perform operations for automatically indexing an electronic document comprising a plurality of pages, the operations comprising: receiving, via a graphical user interface, a selection of a first page region within a first page of the electronic document, the first page region represented by a first set of boundary locations relative to the first page; extracting a first text string from the first page region; assigning the first text string to a page location index of the first page; generating subsequent page regions in subsequent pages of the electronic document by applying the first set of boundary locations to each of the subsequent pages; extracting subsequent text strings from the subsequent page regions in the subsequent pages; and assigning the subsequent text strings extracted from the subsequent page regions to corresponding page location indices of the subsequent pages.


30. A system comprising: at least one processor; and at least one storage storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations for automatically indexing an electronic document comprising a plurality of pages, the operations comprising: receiving, via a graphical user interface, a selection of a first page region within a first page of the electronic document, the first page region represented by a first set of boundary locations relative to the first page; extracting a first text string from the first page region; assigning the first text string to a page location index of the first page; generating subsequent page regions in subsequent pages of the electronic document by applying the first set of boundary locations to each of the subsequent pages; extracting subsequent text strings from the subsequent page regions in the subsequent pages; and assigning the subsequent text strings extracted from the subsequent page regions to corresponding page location indices of the subsequent pages.
1. A method of automatically indexing an electronic document stored on a computer, the electronic document comprising a plurality of pages, the method comprising: receiving selections of a first page region and second page region within a first page of the electronic document, the first page region defined by a first set of boundary locations relative to the first page, and the second page region defined by a second set of boundary locations relative to the first page; extracting a first text string from the first page region and a second text string from the second page region; assigning the first text string and the second text string to a page location index of the first page; generating regions in subsequent pages of the electronic document by applying the first set of boundary locations and the second set of boundary locations to each of the subsequent pages; extracting text strings from the regions in each of the subsequent pages; and assigning the text strings extracted from the regions to a corresponding page location index of each of the subsequent pages.

3. The method of claim 1, wherein the text strings extracted from each page of the electronic document are at least one of: a page label and a page bookmark.
7. The method of claim 5, further comprising: receiving, from a user, a designation of pages from the plurality of pages, from which the text strings are extracted.



8. A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method of automatically indexing an electronic document stored on a computer, the electronic document comprising a plurality of pages, the method comprising: receiving selections of a first page region and second page region within a first page of the electronic document, the first page region defined by a first set of boundary locations relative to the first page, and the second page region defined by a second set of boundary locations relative to the first page; extracting a first text string from the first page region and a second text string from the second page region; assigning the first text string and the second text string to a page location index of the first page; generating regions in subsequent pages of the electronic document by applying the first set of boundary locations and the second set of boundary locations to each of the subsequent pages; extracting text strings from the regions in each of the subsequent pages; and assigning the text strings extracted from the regions to a corresponding page location index of each of the subsequent pages.
15. A system for automatically indexing an electronic document stored on a computer, the electronic document comprising a plurality of pages, comprising: one or more processors; and at least one non-transitory computer readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising: receiving selections of a first page region and second page region within a first page of the electronic document, the first page region defined by a first set of boundary locations relative to the first page, and the second page region defined by a second set of boundary locations relative to the first page; extracting a first text string from the first page region and a second text string from the second page region; assigning the first text string and the second text string to a page location index of the first page; generating regions in subsequent pages of the electronic document by applying the first set of boundary locations and the second set of boundary locations to each of the subsequent pages; extracting text strings from the regions in each of the subsequent pages; and assigning the text strings extracted from the regions to a corresponding page location index of each of the subsequent pages.


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 23 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 23 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 37 does not contain specific limitations as shown in the patent claim 8; however, according to In re Goodman, the application claim 37 is generic to the species of information covered by claim 8 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 30 does not contain specific limitations as shown in the patent claim 15; however, according to In re Goodman, the application claim 30 is generic to the species of information covered by claim 15 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 30, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167